Name: Council Regulation (EEC) No 2251/83 of 18 July 1983 amending Regulation (EEC) No 1724/80 adopting general rules concerning special measures for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 8 . 83 Official Journal of the European Communities No L 216/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2251 /83 of 18 July 1983 amending Regulation (EEC) No 1724/80 adopting general rules concerning special measures for soya beans HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 8 of Regulation (EEC) No 1724/80 is hereby replaced by the following : ' It shall apply only to beans harvested in 1980, 1981 , 1982 and 1983 . However, Article 5a shall apply only to beans harvested in the 1982/83 and 1983/84 marketing years .' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures in respect of soya beans ('), as amended by Regulation (EEC) No 1984/82 (2), and in particular Article 2 (4). thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1724/80 (3), as last amended by Regulation (EEC) No 2549/82 (4), adopted general rules for the aid granted for soya beans harvested in 1980 , 1981 and 1982 ; whereas the expe ­ rience gained during these marketing years proved insufficient to assess the effectiveness of these measures ; whereas the application of the said Regula ­ tion should therefore be extended by one year, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1983 . For the Council The President C. SIMITIS (') OJ No L 190 , 28 . 7 . 1979 , p. 8 . (2) OJ No L 215, 23 . 7 . 1982, p. 7. (3) OJ No L 170, 3 . 7. 1980, p. 1 . (4 OJ No L 273 , 23 . 9 . 1982, p. 1 .